DETAILED ACTION
The instant action is in response to application 23 Sept 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
The double patenting rejections have been overturned by the disclaimer filed 18 January 2021
Applicant’s remarks on the merits have been considered but do not take into account the reference of Liu (US 2015/0277460)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (US 2019/0229619) in view of Liu (US 2015/0277460).
As to claim 1,  Liang discloses an apparatus comprising: a timer (Fig. 7, 716) configured to receive a ramp (Fig. 7, voltage at 758) and a threshold voltage (Fig. 7, Vin), and generate a 
Liang does not teach and wherein as a result of having both the current level of the current source and the threshold voltage proportional to the bias voltage, the a switching period of the power converter is maintained constant.
Liu teaches and wherein as a result of having both the current level of the current source (Fig. 7, Ipfd) and the threshold voltage (Fig. 7, Sr) proportional to the bias voltage (D; broadly interpreted, the duty cycle voltage is biasing the gate), the a switching period of the power converter is maintained constant (Fig. 7 is a phase locked loop) .
It would have been obvious to one of ordinary skill in the art to modify the teachings of Liang with the teachings of Liu to arrive at the claimed invention.  The combination would use the PLL to improve transient response (¶8).
As to claim 2, Liang discloses wherein: the power converter is a boost power converter (Fig. 7, 506); the control signal is for setting an off-time of the boost power converter (¶24); and the threshold voltage is proportional (see equation above) to one minus a duty cycle of the boost power converter.

As to claim 4, Liang discloses wherein: a switching frequency of the boost power converter is determined by a capacitance value of the ramp capacitor and a resistance value of the resistor (the resistor determines how quickly the capacitor charges, and the capacitance size determines how quickly the charge is stored as voltage).
As to claim 15, Liang discloses a converter comprising: a high-side switch and a low-side switch connected in series between an output terminal of a power converter and ground; an inductor connected to an input terminal of the power converter, and a common node of the high-side switch and the low-side switch (Fig. 6, 614, 621, 654, 612, Vout); and a control apparatus (626) configured to generate gate drive signals for the high-side switch and the low-side switch, wherein the control apparatus comprises a timer configured to receive a ramp generated by charging a ramp capacitor through a current source and a threshold voltage, and generate a control signal for setting a turn-off time of the low-side switch based on a comparison between the ramp and the threshold voltage, wherein both a current level of the current source and the threshold voltage are proportional to a bias voltage of the power converter (Fig. 7, 716, 758, 710, 722, Vin, power supplied to Vin.  See rejection of claim 1 above).
As to claim 16, Liang discloses the power converter is a step-up converter (Fig. 6) employing a constant off-time control scheme (¶28 “constant/stable off time”).
As to claim 17,Liang discloses wherein: the threshold voltage is proportional to one minus a duty cycle of the step-up converter (see mathematical equation above).
As to claim 18, Liang discloses the power converter is configured to operate at a constant switching frequency (Fig. 10, 1004, 1008).

As to claim 20, Liang discloses wherein: the constant switching frequency is determined by a capacitance value of the ramp capacitor and a resistance value of the resistor (the resistor determines how quickly the capacitor charges, and the capacitance size determines how quickly the charge is stored as voltage).
Claims 1, 5-7, 9-12 are rejected under 35 U.S.C. 103 as being anticipated unpatentable over Noda (US 20130088208) in view of Liu (US 2015/0277460).
As to claim 1, Noda discloses an apparatus comprising: a timer (Fig. 2 530) configured to receive a ramp (Vc) and a threshold voltage (Von1), and generate a control signal (Ton) for setting gate drive signals of a power converter (Fig. 1, Sw1, SW2, 15); a ramp generator (Fig. 2, 41, SW5, 52) configured to generate the ramp through charging a ramp capacitor  (52) using a current source (51) having a current level equal to a bias voltage (Vrt) divided by a resistor (Iref = Vrt1/R); and a threshold generator (44, SW3, SW4) configured to generate the threshold voltage proportional to the bias voltage (Vrt1).
Noda does not teach and wherein as a result of having both the current level of the current source and the threshold voltage proportional to the bias voltage, the a switching period of the power converter is maintained constant.
Liu teaches and wherein as a result of having both the current level of the current source (Fig. 7, Ipfd) and the threshold voltage (Fig. 7, Sr) proportional to the bias voltage (D; broadly interpreted, the duty cycle voltage is biasing the gate), the a switching period of the power converter is maintained constant (Fig. 7 is a phase locked loop) .
It would have been obvious to one of ordinary skill in the art to modify the teachings of Liang with the teachings of Liu to arrive at the claimed invention.  The combination would use the PLL to improve transient response (¶8).

As to claim 6, Noda discloses wherein: the on-time of the buck power converter is a turn-on time of a high-side switch (Ton is determining PSet, which is the HS switch) of the buck power converter, and the on-time of the buck power converter is proportional to the duty cycle of the buck power converter.
As to claim 7, Noda discloses wherein: a switching frequency of the buck power converter is determined by a capacitance value of the ramp capacitor and a resistance value of the resistor (the resistance determines how much current is fed into the capacitor, and the capacitance value determines how fast the voltage rise).
As to claim 9, Noda discloses a converter comprising: a high-side switch and a low-side switch connected in series between an input terminal of a power converter and ground; an inductor connected to a common node of the high-side switch and the low-side switch, and an output terminal of the power converter (Fig. 1, Vin, LX, 15, SW1, SW2); and a control apparatus (6, 7, 2, 3)configured to generate gate drive signals for the high-side switch and the low-side switch, wherein the control apparatus comprises a timer (Fig. 2, 530) configured to receive a ramp generated (Fig. 2 Vc) by charging a ramp capacitor (Fig. 2, 52) through a current source (Fig. 2, 51) and a threshold voltage (Fig. 2, Von1), and generate a control signal (Ton) for setting a turn-on time of the high-side switch (See Fig. 1, Ton controls PSet, the HS switch) based on a comparison between the ramp and the threshold voltage, wherein both a current level of the current source (Iref = Vrt1/k1) and the threshold voltage (Von1 is directly connected to Vrt1 via sw3 and discharges via sw4) are proportional to a bias voltage of the power converter.

As to claim 11, Noda discloses and wherein: the power converter is a step-down power converter employing a constant on-time control scheme, and wherein the step-down power converter is configured to operate at a constant switching frequency. (Fig. 3, PDRV/NDRV).
As to claim 12, Noda teaches wherein the threshold voltage is generated by a threshold voltage generator comprising a first switch (Sw3) and a second switch  (Sw4) connected in series between the bias voltage (VRT1) and ground, and a filtering circuit (42, 43), connected to a common node of the first switch and the second switch, and wherein the threshold voltage is generated at an output of the filtering circuit, and wherein the first switch is configured to operate in sync with the high-side switch of the power converter, and the second switch is configured to operate in sync with the low-side switch of the power converter.
Allowable Subject Matter
Claims 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is placed on record.
Claims 13, 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 8, the prior art fails to disclose: “wherein the threshold generator comprises a first switch and a second switch connected in series between the bias voltage and ground, and a filtering circuit connected to a common node of the first switch and the second switch, and wherein the threshold voltage is generated at an output of the filtering circuit, and wherein the filtering circuit comprises a resistor divider, a control switch and a capacitor, and wherein the resistor divider and the control switch are connected in series between the common node of the first switch and the second switch, and ground, and wherein the capacitor is between the output 
As to claim 13, the prior art fails to disclose: “wherein: the filtering circuit comprises a first divider resistor, a second divider resistor, a control switch and a capacitor, and wherein the first divider resistor, the second divider resistor and the control switch are connected in series between the common node of the first switch and the second switch, and ground, and wherein the capacitor is between a common node of the first divider resistor and the second divider resistor, and ground..” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2839